Fuld, J.
(dissenting). The police officer who arrested the defendants, acting solely on suspicion and unchecked information from an unknown informant, had no reasonable or probable cause for effecting their arrest. The seizure of the articles (received in evidence) may not, therefore, be justified as an incident to lawful arrest. The requisite probable cause must, of course, exist at the time of the arrest, for it is fundamental that the search or seizure attending an arrest is not rendered permissible by what later investigation uncovers. (See, e.g., Henry v. United States, 361 U. S. 98, 103; People v. Loria, 10 N Y 2d 368, 373; People v. O’Neill, 11 N Y 2d 148, 153; People v. McCarthy, also decided today, 14 N Y 2d 206; People v. Scalegnio, also decided today, 14 N Y 2d 744.)
The judgments of conviction appealed from should be reversed.
Judgments affirmed.